ORDER
PER CURIAM:
Jalam Oliver appeals from the judgment on his convictions after a trial to the court of second degree murder, first degree assault and armed criminal action arising out of a drive-by shooting in 1993. Mr. Oliver contends on appeal that there was insufficient evidence that he acted with the requisite culpable mental state to support the convictions. We have reviewed the briefs of the parties and the record on appeal and find that the evidence supported the judgment and that there was no error. Because a published opinion reciting the detailed facts and restating the applicable principles of law would have no precedential value, we affirm by this summary order under Rule 30.25(b). In addition, the parties have been furnished with a memorandum opinion, for their information only, setting forth our reasoning.